Citation Nr: 1014294	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1967. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

As the appeal involves a request for a higher initial rating 
following the grant of service connection for hearing loss, 
the Board has characterized this matter on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Regarding the claim for service connection for CAD as 
secondary to DM, the Veteran seeks service connection for CAD 
based on a theory of secondary service connection, i.e., that 
his CAD was caused or aggravated by his service-connected 
diabetes mellitus.  A review of the VCAA letters sent to the 
Veteran reveals that he was not provided with information 
regarding the evidence required to show secondary service 
connection. 

An August 2003 Rome Memorial Hospital reflects that the 
Veteran presented to the emergency department with complaints 
of sudden onset of chest pain radiating to his left arm.  It 
was noted that the Veteran had multiple risk factors for CAD 
including greater than a 45 pack history of tobacco abuse, 
hypercholesterolemia, positive family history, being male, 
and possible hypertension in the past.  The assessment was 
chest pain, rule out myocardial infarction, 
hypercholesterolemia, hypertension, tobacco abuse, and mild 
hyperglycemia.  The plan noted that the Veteran was to have a 
fasting glucose test to see if there was mild diabetes 
present.  Discharge diagnosis was reversible inferior and 
lateral wall myocardial ischemia with preserved ejection 
fraction of 52 percent and no segmental wall motion 
abnormalities seen on stress myoview study, myocardial 
infarction ruled out, ongoing tobacco abuses and addiction, 
history of hypercholesterolemia, hypertension, and mild 
hyperglycemia with hemoglobin A1C very minimally elevated.  

In a September 2003 letter, A. Poonati, M.D., stated that 
that the Veteran was recently admitted to Rome Memorial 
Hospital where he was noted to have sinus bradycardia on EKG 
and had a nonspecific chest pain.  He stated that the Veteran 
has multiple risk factors for CAD including history of 
hypertension, hypercholesterolemia, mild hyperglycemia, and 
tobacco abuse.  

A September 2003 private medical record from St. Joseph's 
hospital reflects that the Veteran was diagnosed with CAD.  

A January 2004 private medical record from B.C. Slagle, M.D, 
reflects that the Veteran had impaired glucose intolerance 
and atherosclerotic heart disease.  Fasting glucose was 128, 
noted as 123 in December 2003.

In an April 2004 private medical record from Dr. Slagle, the 
Veteran was assessed with atherosclerotic heart disease and 
non-insulin DM.  

A March 2005 VA DM examination report reflects that the 
examiner reviewed the claims file and VA medical records.  
The Veteran stated that he did not know he had diabetes until 
he was admitted to Rome Memorial hospital in August 2003 with 
chest pain.  It was noted that while in the hospital his 
blood glucose was mildly elevated.  He also had a mildly 
elevated hemoglobin A1C.  The VA examiner noted that private 
attending physicians during his hospital admission noted that 
the Veteran had hypercholesterolemia and hyperlipidemia for 
at least two to three years before the cardiac event and that 
he had not been on any medication for this and that he had 
not been rechecked.  His family history is positive for CAD.  
The diagnosis was DM and CAD.  The VA examiner opined that 
CAD is not at least as likely as not due to the Veteran's 
diabetes.  She furthered that the Veteran was noted to have a 
mildly elevated blood glucose when he was admitted to the 
hospital for his already pre-existing CAD.  

The opinion provided by the VA examiner is incomplete.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the March 2005 VA opinion did not address the 
aggravation aspect of secondary service connection.  Her 
assessment was that CAD was not due to the DM.  The opinion 
neglected to consider aggravation of the CAD by the service-
connected DM.  Thus the case must be remanded for another 
opinion.

Concerning the Veteran's hearing loss, in a March 2010 
written brief, the Veteran's representative noted that the 
Veteran contends that his hearing loss disability has gotten 
progressive worse since his last hearing examination.  The 
Board notes that the Veteran was last afforded a VA audiology 
examination in February 2005.  Therefore, the Board finds 
that to ensure that the record reflects the current severity 
of the Veteran's service-connected hearing loss disability on 
appeal, a more contemporaneous examination is warranted. See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Syracuse VA medical center (VAMC) dated through April 2006 
and the Rome Community Based Outpatient Clinic (CBOC) dated 
through May 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO 
must obtain all outstanding medical records from the Syracuse 
VAMC dated from April 2006 to the present and from the Rome 
COBC from May 2007 to the present.
 
Accordingly, this matter case is REMANDED for the following 
action:

1.  The RO/AMC must take corrective action 
to ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) 
regarding secondary service connection are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO/AMC should obtain from all 
outstanding medical records pertaining to 
the Veteran's hearing loss, DM or CAD from 
the Syracuse VAMC, from April 2006 to the 
present and the Rome CBOC from May 2007 to 
the present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  Thereafter, the Veteran should be 
afforded a VA cardiovascular  examination 
to determine the etiology of the CAD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  Following review of the 
claims folder and an examination of the 
Veteran, the physician is requested to 
provide an opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's CAD is caused or aggravated by 
the service-connected diabetes mellitus.  
Sustainable reasons and bases are to be 
included with the opinions.

4.  Thereafter, the Veteran is to be 
scheduled for a VA audiological 
examination to assess the current 
severity of his hearing loss, 
specifically measuring puretone 
thresholds in the applicable frequencies 
of 1,000, 2,000, 3,000 and 4,000 Hertz 
(and the resulting average) and his 
speech recognition scores in accordance 
with 38 C.F.R. §§ 4.85 and 4.86.  The 
entire claims file must be provided to 
the examiner, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests should 
be accomplished and all clinical findings 
reported in detail.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC that contains notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


